Case 1:21-mc-00441-JGK Document 1-8 (Ex Parte) Filed 05/11/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CASTLE APPAREL LIMITED AND TAL CASE NO.
APPAREL LIMITED,

Plaintiffs,

Vv.

CLAUDIO DEL VECCHIO, IN HIS
INDIVIDUAL CAPACITY AND AS

 

 

TRUSTEE OF THE DEL VECCHIO USDS SDNY

FAMILY TRUST: MATTEO DEL DOCUMENT

VECCHIO, AN INDIVIDUAL; PEAK ELEC’ .
TRUST COMPANY, AS TRUSTEE OF D bce RONICALLY FILED

THE CDV TRUST, AS TRUSTEE OF THE _
CDV 2010 ANNUITY TRUST, AND AS DATE FILED: | 2-13 - DY
TRUSTEE OF THE CDV 2015 ANNUITY —————

TRUST; DV FAMILY LLC; AND DELFIN

S.A.R.L

 

 

 

 

 

 

 

Defendants.

 

 

LORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE
TO FILE A REDACTED VERSION OF THE COMPLAINT

Upon Plaintiffs’ application for an Order permitting the filing of the redacted
Complaint, it is hereby

ORDERED that Plaintiffs Motion for Leave to File a Redacted Version of the
Complaint is GRANTED, and it is

FURTHER ORDERED, that the public Complaint shall remain redacted unless
and until the seal is lifted by Order of the Court and the unredacted version of the

Complaint shall remain sealed unless and until the seal is lifted by Order of the Court.

J (GL

UNI NITED STATES DISTRICT JUDGE

 

Dated: May [32021

 

 
